IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 3, 2009
                                     No. 08-51059
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GARRIE LAVERT SAMUELS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:02-CR-108-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Garrie Lavert Samuels, federal prisoner # 27012-077, appeals from the
district court’s order denying his motion for relief from judgment from the denial
of his 28 U.S.C. § 2255 motion pursuant to F ED. R. C IV. P. 60 (b). Samuels now
moves this court for leave to proceed in forma pauperis (IFP) on appeal.
       This court must examine the basis of its jurisdiction sua sponte if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A certificate of
appealability (COA) is required from “the final order in a habeas corpus

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-51059

proceeding.” 28 U.S.C. § 2253(c)(1). The denial of a Rule 60(b) motion is a final
appealable order within the meaning of § 2253, which requires a COA from a
final order in a habeas proceeding. See Ochoa Canales v. Quarterman, 507 F.3d
884, 887-88 (5th Cir. 2007). This court lacks jurisdiction over Samuels’s appeal
absent a COA ruling in the district court. See Muniz v. Johnson, 114 F.3d 43,
45 (5th Cir. 1997); United States v. Youngblood, 116 F.3d 1113, 1114-15 (5th Cir.
1997). Accordingly, Samuels’s IFP motion is premature and will be denied
without prejudice. This case is remanded to the district court for the limited
purpose of considering whether a COA should issue.
      IFP DENIED; REMANDED.




                                       2